


110 HR 2811 IH: Passenger Vehicle Loss Disclosure

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2811
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Jefferson (for
			 himself and Mr. Conyers) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve consumer access to passenger vehicle loss data
		  held by insurers.
	
	
		1.Short titleThis Act may be cited as the
			 Passenger Vehicle Loss Disclosure
			 Act.
		2.Disclosure of total loss data
			(a)In GeneralSection 32303 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(d)Disclosure of loss data for passenger motor
				vehicles
						(1)Specific total loss data to be
				disclosedThe Secretary of
				Transportation shall by regulation require all insurers and self-insurers of
				passenger motor vehicles to disclose to the public in a commercially
				reasonable, electronically accessible manner the following information for
				every passenger motor vehicle described in paragraph (3) that has been declared
				a total loss by such an insurer or determined to be a total loss by such a
				self-insurer:
							(A)The vehicle identification number of the
				vehicle.
							(B)The date of declaration or determination of
				the total loss.
							(C)The odometer reading on the date of the
				declaration or determination of total loss.
							(D)A statement as to whether the primary
				reason for the declaration or determination of total loss is—
								(i)flood or water damage;
								(ii)collision or fire damage;
								(iii)theft and recovery; or
								(iv)some other reason.
								(E)A statement as to whether, as a result of
				the incident that prompted the declaration or determination of total loss, 1 or
				more airbags were deployed.
							(2)Time for disclosureThe Secretary shall require the disclosure
				described in paragraph (1) to be made not later than—
							(A)the date on which the insurer terminates
				coverage on the vehicle due to the total loss of the vehicle; or
							(B)the date on which the self-insurer
				determines the vehicle to be a total loss.
							(3)Vehicles to which disclosure requirement
				applies
							(A)InsurersParagraph (1) applies to a declaration of
				total loss by an insurer for any passenger motor vehicle with respect to
				which—
								(i)the insurer obtains from an insured
				pursuant to a settlement resulting in the termination of the current coverage
				by the insurer for that vehicle;
								(ii)the insurer permits the insured to retain
				pursuant to a settlement resulting in the termination of the current coverage
				by the insurer for that vehicle; or
								(iii)the insurer terminates coverage following
				the theft of, damage to, or other circumstances that adversely affect the fair
				market value of that vehicle.
								(B)Self-insurersParagraph (1) applies to a determination of
				total loss by a self-insurer for any passenger motor vehicle that the
				self-insurer determines has sustained sufficient damage to be a total
				loss.
							(4)Application with state lawsThe disclosure required by this subsection
				applies without regard to whether—
							(A)the insurer or self-insurer obtains a
				certificate of title for the passenger motor vehicle under State motor vehicle
				titling law;
							(B)the insurer or self-insurer obtains a
				branded certificate of title for a passenger motor vehicle under State motor
				vehicle titling law to connote the type of damage or condition conveyed by the
				disclosure of total loss data;
							(C)the insurer or self-insurer files any other
				notification with a State motor vehicle titling agency with respect to the
				passenger motor vehicle; or
							(D)the insurer or self-insurer disposes of or
				receives proceeds from the disposition of a passenger motor vehicle upon
				termination of coverage following the theft of, damage to, or other
				circumstances that adversely affect the fair market value of that
				vehicle.
							(5)Use of private sector resources
							(A)In generalThe Secretary shall rely on the private
				sector to collect, aggregate, and disclose to the public the data required to
				be disclosed under this subsection.
							(B)Lookup identifierThe Secretary shall ensure that all total
				loss data disclosed in accordance with subparagraph (A) is accessible by
				vehicle identification number.
							(6)Liability protection for public
				disclosureAny person
				performing any activity related to the public disclosure of the data under this
				subsection in good faith and with the reasonable belief that such activity was
				in accordance with this subsection shall be immune from any civil action
				respecting such activity seeking money damages or equitable relief in any court
				of the United States or of a State.
						(7)DefinitionsIn this subsection:
							(A)Passenger motor vehicleThe term passenger motor
				vehicle means a motor vehicle with motive power designed for carrying 10
				or fewer persons, including multipurpose passenger vehicles, light trucks, and
				motorcycles, but not including trailers.
							(B)Self-insurerThe term self-insurer means a
				person that retains all or part of the risk of loss with respect to passenger
				motor vehicles it owns instead of using an
				insurer.
							.
			(b)RegulationsThe Secretary of Transportation shall
			 promulgate the regulations required by section 32303(d) of title 49, United
			 States Code, as added by subsection (a), not later than 1 year after the date
			 of the enactment of this Act.
			
